Josefina Alexander Gonzalez,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 4, 2014

                                      No. 04-14-00627-CV

     Raymond S. DE LEON II, Trustee of the Delfina & Josefina Alexander Family Trust,
                                       Appellant

                                                 v.

                             Josefina Alexander GONZALEZ, et al.,
                                           Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014-CVQ-001098-D4
                         Honorable Oscar J Hale, Jr., Judge Presiding

                                         ORDER
        On September 4, 2014, appellant Raymond S. De Leon II, Trustee of The Delfina &
Josefina Alexander Family Trust, filed a notice seeking to appeal an order entered on August 6,
2014, by the 408th Judicial District Court, Webb County, Texas in trial court cause number
2014-CVQ-001098-D4. The district court’s order granted, in part, a motion to reconsider a plea
in abatement of trust administration claims and ordered the Successor Trustee, Raymond S. De
Leon, II, to prepare an accounting. Appellant also filed a motion for emergency stay, requesting
this court to stay the portion of the district court’s order requiring the accounting to be produced
by September 6, 2014.

       Appellant’s notice of appeal states that the notice is being filed “as an appeal from a final
judgment or a final probate court order.” Even if the probate exception to the “one final
judgment” rule is applicable in this appeal, however, an order for an accounting is interlocutory
and not appealable. See Pollard v. Pollard, 316 S.W.3d 238, 240-41 (Tex. App.—Dallas 2010,
no pet.). It is therefore ORDERED that appellant show cause in writing no later than
September 19, 2014, why this appeal should not be dismissed for lack of jurisdiction.
Appellant’s motion for emergency stay is HELD IN ABEYANCE pending appellant’s provision
of authority to support this court’s jurisdiction over this appeal in appellant’s response to this
order.



                                                      _________________________________
                                                      Catherine Stone, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court